Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of applicant’s amendments and arguments in Remarks filed August 31, 2022. The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-20 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Gao et al. (20130138491), Winters et al. (20150058108) and Choong et al. (20140200985).  As per independent claims 1 and 12 the prior art of record Gao discloses:
a method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device comprising:
monitoring at least one of a Uniform Resource Location (URL) or a page element to determine whether the user has navigated to a checkout interface of a first merchant associated with the e-commerce transaction (par 116, 138).
Winters discloses:
after checking for at least one benefit relative to the purchase selected by the user, prompting the user to request application of said at least one benefit (par 118); and
after receiving input from the user confirming application of said benefit, displaying a modal to the user operative to indicate that benefits are at least being identified (par 118).
The combination of Gao, Winters and Choong does not teach:
upon determining that the user has navigated to said checkout interface, and prior to the user initiating the e-commerce transaction, identifying and applying at least one benefit relative to a purchase selected by the user, wherein the at least one benefit comprises and applicable benefit from the first merchant and an applicable benefit from a competitive merchant; and
displaying a total item price and a total benefit applied to the purchase selected by the user for each of the first merchant and a competing merchant after application of said at least one benefit.
These uniquely distinct features render claims 1-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621